



AMERICAN SHARED HOSPITAL SERVICES
INCENTIVE COMPENSATION PLAN

AS AMENDED AND RESTATED EFFECTIVE JUNE 21, 2019



ARTICLE ONE
GENERAL PROVISIONS
I.
PURPOSE OF THE PLAN

This Incentive Compensation Plan is intended to promote the interests of
American Shared Hospital Services, a California corporation, by providing
eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to encourage them to continue their service relationship with the
Corporation.
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.
II.
STRUCTURE OF THE PLAN

A.    The Plan shall be divided into four separate equity incentive programs:
–the Discretionary Grant Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock or stock appreciation rights tied to the value of such Common
Stock,
-    the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock pursuant
to restricted stock awards, restricted stock units or other stock-based awards
which vest upon the completion of a designated service period or the attainment
of pre-established performance milestones, or such shares of Common Stock may be
issued through direct purchase or as a bonus for services rendered the
Corporation (or any Parent or Subsidiary),
-    the Incentive Bonus Program under which eligible persons may, at the
discretion of the Plan Administrator, be provided with incentive bonus
opportunities through performance unit awards and special cash incentive
programs tied to the attainment of pre-established performance milestones, and





--------------------------------------------------------------------------------




-    the Automatic Grant Program under which eligible non-employee Board members
will automatically receive grants at designated intervals over their period of
continued Board service.
B.    The provisions of Articles One and Six shall apply to all incentive
compensation programs under the Plan and shall govern the interests of all
persons under the Plan.
III.
ADMINISTRATION OF THE PLAN

A.    The Compensation Committee shall have sole and exclusive authority to
administer the Discretionary Grant, Stock Issuance and Incentive Bonus Programs
with respect to Section 16 Insiders. Administration of the Discretionary Grant,
Stock Issuance and Incentive Bonus Programs with respect to all other persons
eligible to participate in those programs may, at the Board’s discretion, be
vested in the Compensation Committee or a Secondary Board Committee, or the
Board may retain the power to administer those programs with respect to all such
persons. However, any Awards made to the members of the Compensation Committee
other than pursuant to the Automatic Grant Program must be authorized by a
disinterested majority of the Board.
B.    Members of the Compensation Committee or any Secondary Board Committee
shall serve for such period of time as the Board may determine and may be
removed by the Board at any time. The Board may also at any time terminate the
functions of any Secondary Board Committee and reassume all powers and authority
previously delegated to such committee.
C.    Each Plan Administrator shall, within the scope of its administrative
functions under the Plan, have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Discretionary Grant, Stock Issuance
and Incentive Bonus Programs and to make such determinations under, and issue
such interpretations of, the provisions of those programs and any outstanding
Awards thereunder as it may deem necessary or advisable. Decisions of the Plan
Administrator within the scope of its administrative functions under the Plan
shall be final and binding on all parties who have an interest in the
Discretionary Grant, Stock Issuance and Incentive Bonus Programs under its
jurisdiction or any Award thereunder.
D.    Service as a Plan Administrator by the members of the Compensation
Committee or the Secondary Board Committee shall constitute service as Board
members, and the members of each such committee shall accordingly be entitled to
full indemnification and reimbursement as Board members for their service on
such committee. No member of the Compensation Committee or the Secondary Board
Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any Award made thereunder.


2
  



--------------------------------------------------------------------------------




E.    Administration of the Automatic Grant Program shall be self-executing in
accordance with the terms of that program, and no Plan Administrator shall
exercise any discretionary functions with respect to any Award made under that
program, except that the Compensation Committee shall have the express authority
to establish from time to time the specific number of shares, if any, to be
subject to the initial and annual Awards made to the non-employee Board members
under such program.
IV.
ELIGIBILITY

A.    The persons eligible to participate in the Plan are as follows:
(i)    Employees,
(ii)    non-employee members of the Board or the board of directors of any
Parent or Subsidiary, and
(iii)    consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).
B.    The Plan Administrator shall have full authority to determine, (i) with
respect to Awards made under the Discretionary Grant Program, which eligible
persons are to receive such Awards, the time or times when those Awards are to
be made, the number of shares to be covered by each such Award, the time or
times when the Award is to vest and become exercisable, the maximum term for
which such Award is to remain outstanding and the status of a granted option as
either an Incentive Option or a Non-Statutory Option, (ii) with respect to
Awards made under the Stock Issuance Program, which eligible persons are to
receive such Awards, the time or times when the Awards are to be made, the
number of shares subject to each such Award, the vesting and issuance schedules
applicable to the shares which are the subject of such Award and the cash
consideration (if any) payable for those shares, and (iii) with respect to
Awards under the Incentive Bonus Program, which eligible persons are to receive
such Awards, the time or times when the Awards are to be made, the performance
objectives for each such Award, the amounts payable at designated levels of
attained performance, any applicable service vesting requirements, the payout
schedule for each such Award and the form (cash or shares of Common Stock) in
which the Award is to be settled.
C.    The Plan Administrator shall have the absolute discretion to grant options
or stock appreciation rights in accordance with the Discretionary Grant Program,
to effect stock issuances and other stock-based awards in accordance with the
Stock Issuance Program and to grant incentive bonus awards in accordance with
the Incentive Bonus Program.


3
  



--------------------------------------------------------------------------------




D.    The individuals who shall be eligible to participate in the Automatic
Grant Program shall be limited to (i) those individuals who first become
non-employee Board members on or after the Plan Effective Date, whether through
appointment by the Board or election by the Corporation’s shareholders, and (ii)
those individuals who continue to serve as non-employee Board members on or
after the Plan Effective Date. A non-employee Board member who has previously
been in the employ of the Corporation (or any Parent or Subsidiary) shall not be
eligible to receive an Award under the Automatic Grant Program at the time he or
she first becomes a non-employee Board member, but shall be eligible to receive
periodic Awards under the Automatic Grant Program while he or she continues to
serve as a non-employee Board member.
V.
STOCK SUBJECT TO THE PLAN

A.    The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The number of shares of Common Stock reserved
for issuance over the term of the Plan shall be limited to one million six
hundred thirty thousand (1,630,000) shares. Such share reserve is comprised of
(i) the initial reserve of seven hundred fifty thousand (750,000) shares of
Common Stock authorized under the Plan and (ii) an increase of an additional
eight hundred eighty thousand (880,000) shares of Common Stock authorized by the
Board on March 18, 2010 and approved by the stockholders at the 2010 Annual
Meeting.
B.    The number of shares of Common Stock reserved for award and issuance under
this Plan pursuant to Section V.A of this Article One shall be reduced: (i) on a
one-for-one basis for each share of Common Stock subject to an Award made under
the Discretionary Grant Program or subject to a stock option grant made under
the Automatic Grant Program, (ii) on a one-for-one basis for each share of
Common Stock issued pursuant to a Full Value Award made under the Stock
Issuance, Incentive Bonus and Automatic Grant Programs prior to March 18, 2010
and (iii) by a fixed ratio of 1.59 shares of Common Stock for each share of
Common Stock issued pursuant to a Full Value Award made under the Stock
Issuance, Incentive Bonus and Automatic Grant Programs on or after March 18,
2010.
C.    The Plan serves as the successor to the Predecessor Plans, and no further
stock option grants or stock issuances are to be made under those Predecessor
Plans on or after the Plan Effective Date. All options outstanding under the
Predecessor Plans on the Plan Effective Date were transferred to this Plan as
part of the initial share reserve hereunder and shall continue in full force and
effect in accordance with their terms, and no provision of this Plan shall be
deemed to affect or otherwise modify the rights or obligations of the holders of
those options with respect to their acquisition of shares of Common Stock
thereunder. To the extent any options outstanding under the Predecessor Plans on
the Plan Effective Date expire or terminate unexercised, the number of shares of
Common Stock subject to those expired or terminated options at the time of
expiration or termination shall be available for one or more Awards made under
this Plan.


4
  



--------------------------------------------------------------------------------




D.    The maximum number of shares of Common Stock that may be issued pursuant
to Incentive Options granted under Plan shall not exceed one million six hundred
thirty thousand (1,630,000) shares.
E.    Each person participating in the Plan shall be subject the following
limitations:
-    for Awards denominated in terms of shares of Common Stock (whether payable
in Common Stock, cash or a combination of both), the maximum number of shares of
Common Stock for which such Awards may be made to such person in any calendar
year shall not exceed One Hundred Fifty Thousand (150,000) shares of Common
Stock in the aggregate; provided, however, that for the calendar year in which
such person first commences Service, the foregoing limitation shall be increased
to Two Hundred Thousand (200,000) shares, and
-    for Awards denominated in terms of cash (whether payable in cash, Common
Stock or a combination of both) and subject to one or more performance-vesting
conditions, the maximum dollar amount for which such Awards may be made to such
person in any calendar year shall not exceed One Million Five Hundred Thousand
Dollars ($1,500,000.00) for each calendar year within the applicable performance
measurement period, with any such performance period not to exceed five (5)
years and with pro-ration based on the foregoing dollar amount in the event of
any fractional calendar year included within such performance period.
F.    Shares of Common Stock subject to outstanding Awards made under the Plan
(including the options transferred from the Predecessor Plans) shall be
available for subsequent issuance under the Plan to the extent those Awards
expire or terminate for any reason prior to the issuance of the shares of Common
Stock subject to those Awards. Such shares shall be added back to the number of
shares of Common Stock reserved for award and issuance under the Plan as
follows:
(i)    for each share of Common Stock subject to such an expired, forfeited,
cancelled or terminated Award made under the Discretionary Grant Program
(including the options transferred from the Predecessor Plans) or subject to an
option grant made under the Automatic Grant Program, one share of Common Stock
shall become available for subsequent award and issuance under the Plan,
(ii)    for each share of Common Stock subject to a forfeited or cancelled Full
Value Award made under the Stock Issuance, Automatic Grant or Incentive Bonus
Program prior to March 18, 2010, one share shall become available for subsequent
award and issuance,


5
  



--------------------------------------------------------------------------------




(iii)    for each share of Common Stock subject to a forfeited or cancelled Full
Value Award made under the Stock Issuance, Automatic Grant or Incentive Bonus
Program on or after March 18, 2010, 1.59 shares shall become available for
subsequent award and issuance, and
(iv)    for each unvested share of Common Stock issued under the Discretionary
Grant or Stock Issuance Program for cash consideration not less than the Fair
Market Value per share of Common Stock on the Award date and subsequently
repurchased by the Corporation, at a price per share not greater than the
original issue price paid per share, pursuant to the Corporation’s repurchase
rights under the Plan, one share shall become available for subsequent award and
issuance under the Plan.
G.    Should the exercise price of an option under the Plan be paid with shares
of Common Stock, then the authorized reserve of Common Stock under the Plan
shall be reduced by the gross number of shares for which that option is
exercised, and not by the net number of shares issued under the exercised stock
option. If shares of Common Stock otherwise issuable under the Plan are withheld
by the Corporation in satisfaction of the withholding taxes incurred in
connection with the issuance, exercise or vesting of an Award, then the number
of shares of Common Stock available for issuance under the Plan shall be reduced
by the gross number of shares issued, exercised or vesting under such Award,
calculated in each instance prior to any such share withholding.


6
  



--------------------------------------------------------------------------------




H.    If any change is made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares,
spin-off transaction or other change affecting the outstanding Common Stock as a
class without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Company Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization (including,
without limitation, a Change in Control transaction), then equitable adjustments
shall be made by the Plan Administrator to (i) the maximum number and/or class
of securities issuable under the Plan, (ii) the maximum number and/or class of
securities for which any one person may receive Common Stock-denominated Awards
under the Plan per calendar year, (iii) the maximum number and/or class of
securities that may be issued pursuant to Incentive Options granted under the
Plan, (iv) the maximum number and/or class of securities for which stock option
grants and restricted stock unit awards may subsequently be made under the
Automatic Grant Program to new and continuing non-employee Board members, (v)
the number and/or class of securities and the exercise or base price per share
in effect under each outstanding Award under the Discretionary Grant and
Automatic Grant Programs, (vi) the number and/or class of securities subject to
each outstanding Award under the Stock Issuance and Automatic Grant Programs and
the cash consideration (if any) payable per share, (vii) the number and/or class
of securities subject to each outstanding Award under the Incentive Bonus
Program denominated in shares of Common Stock and (viii) the number and/or class
of securities subject to the Corporation’s outstanding repurchase rights under
the Plan and the repurchase price payable per share. The adjustments shall be
made in such manner as the Plan Administrator deems appropriate, and such
adjustments shall be final, binding and conclusive.
I.    Outstanding Awards under the Plan shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.


7
  



--------------------------------------------------------------------------------




VI.
PROHIBITION ON REPRICING PROGRAMS

Except in connection with a corporate transaction involving the Corporation
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Common Stock, other securities, or other property),
stock split, extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Common Stock or other securities, or similar
transactions), the Corporation may not, without obtaining stockholder approval:
(i) amend the terms of outstanding options or stock appreciation rights to
reduce the exercise price of such outstanding options or base price of such
stock appreciation rights; (ii) cancel outstanding options or stock appreciation
rights in exchange for options or stock appreciation rights with an exercise
price or base price, as applicable, that is less than the exercise price or base
price of the original options or stock appreciation rights; or (iii) cancel
outstanding options or stock appreciation rights with an exercise price or base
price, as applicable, above the current stock price in exchange for cash or
other securities. This Section VI is intended to govern the repricing or
exchange of “underwater” options and stock appreciation rights and shall not be
construed to prohibit the adjustments provided for in Article One, Section V.H
of this Plan.




8
  



--------------------------------------------------------------------------------




ARTICLE TWO
DISCRETIONARY GRANT PROGRAM
I.
OPTION TERMS

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.
A.    Exercise Price.
1.    The exercise price per share shall be fixed by the Plan Administrator;
provided, however, that such exercise price shall not be less than one hundred
percent (100%) of the Fair Market Value per share of Common Stock on the grant
date.
2.    The exercise price shall become immediately due upon exercise of the
option and shall, subject to the provisions of the documents evidencing the
option, be payable in one or more of the forms specified below:
(i)    cash or check made payable to the Corporation,
(ii)    shares of Common Stock valued at Fair Market Value on the Exercise Date
and held for the requisite period (if any) necessary to avoid any additional
charges to the Corporation’s earnings for financial reporting purposes,
(iii)    shares of Common Stock otherwise issuable under the option but withheld
by the Corporation in satisfaction of the exercise price, with such withheld
shares to be valued at Fair Market Value on the exercise date, or


9
  



--------------------------------------------------------------------------------




(iv)    to the extent the option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide instructions to (a) a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
compliance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased shares plus all
applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (b) the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm on such
settlement date in order to complete the sale.
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
B.    Exercise and Term of Options. Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of seven (7) years
measured from the grant date.
C.    Effect of Termination of Service.
1.    The following provisions shall govern the exercise of any options granted
pursuant to the Discretionary Grant Program that are outstanding at the time of
the Optionee’s cessation of Service or death:
(i)    Any option outstanding at the time of the Optionee’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the documents
evidencing the option, but no such option shall be exercisable after the
expiration of the option term.
(ii)    Any option held by the Optionee at the time of the Optionee’s death and
exercisable in whole or in part at that time may be subsequently exercised by
the personal representative of the Optionee’s estate or by the person or persons
to whom the option is transferred pursuant to the Optionee’s will or the laws of
inheritance or by the Optionee’s designated beneficiary or beneficiaries of that
option.


10
  



--------------------------------------------------------------------------------




(iii)    Should the Optionee’s Service be terminated for Misconduct or should
the Optionee otherwise engage in Misconduct while holding one or more
outstanding options granted under this Article Two, then all of those options
shall terminate immediately and cease to be outstanding.
(iv)    During the applicable post-Service exercise period, the option may not
be exercised for more than the number of vested shares for which the option is
at the time exercisable. No additional shares shall vest under the option
following the Optionee’s cessation of Service, except to the extent (if any)
specifically authorized by the Plan Administrator in its sole discretion
pursuant to an express written agreement with the Optionee. Upon the expiration
of the applicable exercise period or (if earlier) upon the expiration of the
option term, the option shall terminate and cease to be outstanding for any
shares for which the option has not been exercised.
2.    The Plan Administrator shall have complete discretion, exercisable either
at the time an option is granted or at any time while the option remains
outstanding, to:
(i)    extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term,
(ii)    include an automatic extension provision whereby the specified
post-Service exercise period in effect for any option granted under this Article
Two shall automatically be extended by an additional period of time equal in
duration to any interval within the specified post-Service exercise period
during which the exercise of that option or the immediate sale of the shares
acquired under such option could not be effected in compliance with applicable
federal and state securities laws, but in no event shall such an extension
result in the continuation of such option beyond the expiration date of the term
of that option, and/or
(iii)    permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.
D.    Shareholder Rights. The holder of an option shall have no shareholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.


11
  



--------------------------------------------------------------------------------




E.    Repurchase Rights. The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while such shares are unvested, the Corporation shall
have the right to repurchase any or all of those unvested shares at a price per
share equal to the lower of (i) the exercise price paid per share or (ii) the
Fair Market Value per share of Common Stock at the time of repurchase. The terms
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
document evidencing such repurchase right.
F.        Transferability of Options. The transferability of options granted
under the Plan shall be governed by the following provisions:
(i)    Incentive Options: During the lifetime of the Optionee, Incentive Options
shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or the laws of inheritance following the
Optionee’s death.
(ii)    Non-Statutory Options. Non-Statutory Options shall be subject to the
same limitation on transfer as Incentive Options, except that the Plan
Administrator may structure one or more Non-Statutory Options so that the option
may be assigned in whole or in part during the Optionee’s lifetime to one or
more Family Members of the Optionee or to a trust established exclusively for
the Optionee and/or one or more such Family Members, to the extent such
assignment is in connection with the Optionee’s estate plan or pursuant to a
domestic relations order. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the option immediately prior to such assignment and shall
be set forth in such documents issued to the assignee as the Plan Administrator
may deem appropriate.
(iii)    Beneficiary Designations. Notwithstanding the foregoing, the Optionee
may designate one or more persons as the beneficiary or beneficiaries of his or
her outstanding options under this Article Two (whether Incentive Options or
Non-Statutory Options), and those options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding those options. Such beneficiary or
beneficiaries shall take the transferred options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Optionee’s death.
II.
INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Five shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.


12
  



--------------------------------------------------------------------------------




A.    Eligibility. Incentive Options may only be granted to Employees.
B.    Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
the sum of One Hundred Thousand Dollars ($100,000).
To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, then for purposes of
the foregoing limitations on the exercisability of those options as Incentive
Options, such options
shall be deemed to become first exercisable in that calendar year on the basis
of the chronological order in which they were granted, except to the extent
otherwise provided under applicable law or regulation.


C.    10% Shareholder. If any Employee to whom an Incentive Option is granted is
a 10% Shareholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.
III.
STOCK APPRECIATION RIGHTS

A.    Authority. The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program.
B.    Types. Two types of stock appreciation rights shall be authorized for
issuance under this Section III: (i) tandem stock appreciation rights (“Tandem
Rights”) and (ii) stand-alone stock appreciation rights (“Stand-alone Rights”).
C.    Tandem Rights. The following terms and conditions shall govern the grant
and exercise of Tandem Rights.
1.    One or more Optionees may be granted a Tandem Right, exercisable upon such
terms and conditions as the Plan Administrator may establish, to elect between
the exercise of the underlying option for shares of Common Stock or the
surrender of that option in exchange for a distribution from the Corporation in
an amount equal to the excess of (i) the Fair Market Value (on the option
surrender date) of the number of shares in which the Optionee is at the time
vested under the surrendered option (or surrendered portion thereof) over
(ii) the aggregate exercise price payable for such vested shares.


13
  



--------------------------------------------------------------------------------




2.    No such option surrender shall be effective unless it is approved by the
Plan Administrator, either at the time of the actual option surrender or at any
earlier time. If the surrender is so approved, then the distribution to which
the Optionee shall accordingly become entitled under this Section III shall be
made in shares of Common Stock valued at Fair Market Value on the option
surrender date.
3.    If the surrender of an option is not approved by the Plan Administrator,
then the Optionee shall retain whatever rights the Optionee had under the
surrendered option (or surrendered portion thereof) on the option surrender date
and may exercise such rights at any time prior to the later of (i) five (5)
business days after the receipt of the rejection notice or (ii) the last day on
which the option is otherwise exercisable in accordance with the terms of the
instrument evidencing such option, but in no event may such rights be exercised
more than seven (7) years after the date of the option grant.
D.    Stand-Alone Rights. The following terms and conditions shall govern the
grant and exercise of Stand-alone Rights:
1.    One or more individuals eligible to participate in the Discretionary Grant
Program may be granted a Stand-alone Right not tied to any underlying option
under this Discretionary Grant Program. The Stand-alone Right shall relate to a
specified number of shares of Common Stock and shall be exercisable upon such
terms and conditions as the Plan Administrator may establish. In no event,
however, may the Stand-alone Right have a maximum term in excess of seven (7)
years measured from the grant date. Upon exercise of the Stand-alone Right, the
holder shall be entitled to receive a distribution from the Corporation in an
amount equal to the excess of (i) the aggregate Fair Market Value (on the
exercise date) of the shares of Common Stock underlying the exercised right over
(ii) the aggregate base price in effect for those shares.


14
  



--------------------------------------------------------------------------------




2.    The number of shares of Common Stock underlying each Stand-alone Right and
the base price in effect for those shares shall be determined by the Plan
Administrator in its sole discretion at the time the Stand-alone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of Common Stock on the grant date. In the
event outstanding Stand-alone Rights are to be assumed in connection with a
Change in Control transaction or otherwise continued in effect, the shares of
Common Stock underlying each such Stand-alone Right shall be adjusted
immediately after such Change in Control so as to apply to the number and class
of securities into which those shares of Common Stock would have been converted
in consummation of such Change in Control had those shares actually been
outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to the base price per share in effect under each
outstanding Stand-alone Right, provided the aggregate base price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of the outstanding Stand-alone Rights under the
Discretionary Grant Program, substitute, for the securities underlying those
assumed rights, one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in the
Change in Control transaction.
3.    Stand-alone Rights shall be subject to the same transferability
restrictions applicable to Non-Statutory Options and may not be transferred
during the holder’s lifetime, except if such assignment is in connection with
the holder’s estate plan and is to one or more Family Members of the holder or
to a trust established for the holder and/or one or more such Family Members or
pursuant to a domestic relations order covering the Stand-alone Right as marital
property. In addition, one or more beneficiaries may be designated for an
outstanding Stand-alone Right in accordance with substantially the same terms
and provisions as set forth in Section I.F of this Article Two.
4.    The distribution with respect to an exercised Stand-alone Right shall be
made in shares of Common Stock valued at Fair Market Value on the exercise date.
5.    The holder of a Stand-alone Right shall have no shareholder rights with
respect to the shares subject to the Stand-alone Right unless and until such
person shall have exercised the Stand-alone Right and become a holder of record
of the shares of Common Stock issued upon the exercise of such Stand-alone
Right.
E.    Post-Service Exercise. The provisions governing the exercise of Tandem and
Stand-alone Rights following the cessation of the recipient’s Service shall be
substantially the same as those set forth in Section I.C of this Article Two for
the options granted under the Discretionary Grant Program, and the Plan
Administrator’s discretionary authority under Section I.C.2 of this Article Two
shall also extend to any outstanding Tandem or Stand-alone Appreciation Rights.


15
  



--------------------------------------------------------------------------------




F.    Gross Counting. Upon the exercise of any Tandem or Stand-alone Right under
this Section III, the share reserve under Section V of Article One shall be
reduced by the gross number of shares as to which such right is exercised, and
not by the net number of shares actually issued by the Corporation upon such
exercise.
IV.
CHANGE IN CONTROL

A.    In the event of a Change in Control, each outstanding Award under the
Discretionary Grant Program shall automatically accelerate so that each such
Award shall, immediately prior to the effective date of that Change in Control,
become exercisable as to all the shares of Common Stock at the time subject to
such Award and may be exercised as to any or all of those shares as fully vested
shares of Common Stock. However, an outstanding Award under the Discretionary
Grant Program shall not become exercisable on such an accelerated basis if and
to the extent: (i) such Award is to be assumed by the successor corporation (or
parent thereof) or is otherwise to continue in full force and effect pursuant to
the terms of the Change in Control transaction or (ii) such Award is to be
replaced with a cash retention program of the successor corporation which
preserves the spread existing at the time of the Change in Control on any shares
as to which the Award is not otherwise at that time vested and exercisable and
provides for the subsequent vesting and concurrent payout of that spread in
accordance with the same exercise/vesting schedule in effect for that Award, but
only if such replacement cash program would not result in the treatment of the
Award as an item of deferred compensation subject to Code Section 409A or (iii)
the acceleration of such Award is subject to other limitations imposed by the
Plan Administrator. Notwithstanding the foregoing, any Award outstanding under
the Discretionary Grant Program on the date of such Change in Control shall be
subject to cancellation and termination, without cash payment or other
consideration due the Award holder, if the Fair Market Value per share of Common
Stock on the date of such Change in Control (or any earlier date specified in
the definitive agreement for the Change in Control transaction) is less than the
per share exercise or base price in effect for such Award.
B.    All outstanding repurchase rights under the Discretionary Grant Program
shall automatically terminate, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, in the event of a Change in
Control, except to the extent: (i) those repurchase rights are to be assigned to
the successor corporation (or parent thereof) or are otherwise to continue in
full force and effect pursuant to the terms of the Change in Control transaction
or (ii) such accelerated vesting is precluded by other limitations imposed by
the Plan Administrator.
C.    Immediately following the consummation of the Change in Control, all
outstanding Awards under the Discretionary Grant Program shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction.


16
  



--------------------------------------------------------------------------------




D.    Each Award under the Discretionary Grant Program which is assumed in
connection with a Change in Control or otherwise continued in effect shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to the
Optionee in consummation of such Change in Control had the Award been exercised
immediately prior to such Change in Control. Appropriate adjustments to reflect
such Change in Control shall also be made to the exercise price payable per
share under each outstanding option, provided the aggregate exercise price
payable for such securities shall remain the same. To the extent the actual
holders of the Corporation’s outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption or continuation of the
outstanding options under the Discretionary Grant Program, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in such Change in Control
transaction.
E.    The Plan Administrator shall have the discretionary authority to structure
one or more outstanding Awards rights under the Discretionary Grant Program so
that those Awards shall, immediately prior to the effective date of a Change in
Control, become exercisable as to all the shares of Common Stock at the time
subject to those Awards and may be exercised as to any or all of those shares as
fully vested shares of Common Stock, whether or not those Awards are to be
assumed in the Change in Control transaction or otherwise continued in effect.
In addition, the Plan Administrator shall have the discretionary authority to
structure one or more of the Corporation’s repurchase rights under the
Discretionary Grant Program so that those rights shall immediately terminate
upon the consummation of the Change in Control transaction, and the shares
subject to those terminated rights shall thereupon vest in full.


17
  



--------------------------------------------------------------------------------




F.    The Plan Administrator shall have full power and authority to structure
one or more outstanding Awards under the Discretionary Grant Program so that
those Awards shall become exercisable as to all the shares of Common Stock at
the time subject to those Awards in the event the Optionee’s Service is
subsequently terminated by reason of an Involuntary Termination within a
designated period following the effective date of any Change in Control
transaction in which those Awards do not otherwise fully accelerate. In
addition, the
Plan Administrator may structure one or more of the Corporation’s repurchase
rights so that those rights shall immediately terminate with respect to any
shares held by the Optionee at the time of such Involuntary Termination, and the
shares subject to those terminated repurchase rights shall accordingly vest in
full at that time.
G.    The portion of any Incentive Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-statutory Option under the
Federal tax laws.


18
  



--------------------------------------------------------------------------------







ARTICLE THREE

STOCK ISSUANCE PROGRAM
I.
STOCK ISSUANCE TERMS

Shares of Common Stock may be issued under the Stock Issuance Program, either as
vested or unvested shares, through direct and immediate issuances. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below. Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to restricted stock units or performance
shares which entitle the recipients to receive the shares underlying those
Awards upon the attainment of designated performance goals or the satisfaction
of specified Service requirements or upon the expiration of a designated time
period following the vesting of those awards or units.


A.    Issue Price.
1.    The issue price per share shall be fixed by the Plan Administrator, but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the issuance date.
2.    Shares of Common Stock may be issued under the Stock Issuance Program for
any of the following items of consideration which the Plan Administrator may
deem appropriate in each individual instance:
(i)    cash or check made payable to the Corporation,
(ii)    past services rendered to the Corporation (or any Parent or Subsidiary);
or
(iii)    any other valid consideration under the California Corporation Code.


19
  



--------------------------------------------------------------------------------




B.    Vesting Provisions.
1.    Shares of Common Stock issued under the Stock Issuance Program may, in the
discretion of the Plan Administrator, be fully and immediately vested upon
issuance or may vest in one or more installments over the Participant’s period
of Service or upon the attainment of specified performance objectives. The
elements of the vesting schedule applicable to any unvested shares of Common
Stock issued under the Stock Issuance Program shall be determined by the Plan
Administrator and incorporated into the Stock Issuance Agreement.
Shares of Common Stock may also be issued under the Stock Issuance Program
pursuant to restricted stock units or performance shares which entitle the
recipients to receive the shares underlying those Awards upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those Awards, including (without limitation) a deferred distribution
date following the termination of the Participant’s Service.
2.    The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Awards under the
Stock Issuance Program so that the shares of Common Stock subject to those
Awards shall vest (or vest and become issuable) upon the achievement of certain
pre-established corporate performance objectives based on one or more
Performance Goals and measured over the performance period (not to exceed five
(5) years) specified by the Plan Administrator at the time of the Award.
3.    Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Common Stock
as a class without the Corporation’s receipt of consideration shall be issued
subject to (i) the same vesting requirements applicable to the Participant’s
unvested shares of Common Stock and (ii) such escrow arrangements as the Plan
Administrator shall deem appropriate.


20
  



--------------------------------------------------------------------------------




4.    The Participant shall have full shareholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any dividends paid on such shares, subject to any applicable vesting
requirements, including (without limitation) the requirement that any dividends
paid on shares subject to performance-vesting conditions shall be held in escrow
by the Corporation and shall not vest or actually be paid to the Award holder
prior to the time those shares vest. The Participant shall not have any
shareholder rights with respect to the shares of Common Stock subject to a
restricted stock unit or share right award until that award vests and the shares
of Common Stock are actually issued thereunder. However, dividend-equivalent
units may be paid or credited, either in cash or in actual or phantom shares of
Common Stock, on outstanding Awards of performance share or restricted stock
units, subject to such terms and conditions as the Plan Administrator may deem
appropriate. In no event, however, shall dividends or dividend-equivalent units
relating to Awards subject to performance-vesting conditions vest or otherwise
become payable prior to the time the underlying Award (or portion thereof to
which such dividends or dividend-equivalents units relate) vests upon the
attainment of the applicable performance goals and shall accordingly be subject
to cancellation and forfeiture to the same extent as the underlying Award in the
event those performance conditions are not attained.


21
  



--------------------------------------------------------------------------------




5.    Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further shareholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent, the Corporation shall repay to the Participant
the lower of (i) the cash consideration paid for the surrendered shares or (ii)
the Fair Market Value of those shares at the time of cancellation.
6.    The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives. However, no vesting requirements tied to the attainment of
Performance Goals may be waived with respect to Awards which were intended at
the time of grant to qualify as performance-based compensation under Code
Section 162(m), except in the event of the Participant’s cessation of Service by
reason of death or Permanent Disability or as otherwise provided in Section II
of this Article Three.
7.    Outstanding Awards of restricted stock units or performance shares under
the Stock Issuance Program shall automatically terminate, and no shares of
Common Stock shall actually be issued in satisfaction of those Awards, if the
performance goals or Service requirements established for such Awards are not
attained or satisfied. The Plan Administrator, however, shall have the
discretionary authority to issue vested shares of Common Stock under one or more
outstanding Awards of restricted stock units or performance shares as to which
the designated performance goals or Service requirements have not been attained
or satisfied. However, no vesting requirements tied to the attainment of
Performance Goals may be waived with respect to Awards which were intended, at
the time those Awards were made, to qualify as performance-based compensation
under Code Section 162(m), except in the event of the Participant’s cessation of
Service by reason of death or Permanent Disability or as otherwise provided in
Section II of this Article Three.
8.    The following additional requirements shall be in effect for any
performance shares awarded under this Article Three:
(i)    At the end of the performance period, the Plan Administrator shall
determine the actual level of attainment for each performance objective and the
extent to which the performance shares awarded for that period are to vest and
become payable based on the attained performance levels.


22
  



--------------------------------------------------------------------------------




(ii)    The performance shares which so vest shall be paid as soon as
practicable following the end of the performance period, unless such payment is
to be deferred for the period specified by the Plan Administrator at the time
the performance shares are awarded or the period selected by the Participant in
accordance with the applicable requirements of Code Section 409A.
(iii)    Performance shares may be paid in (i) cash, (ii) shares of Common Stock
or (iii) any combination of cash and shares of Common Stock, as set forth in the
applicable Award Agreement.
(iv)    Performance shares may also be structured so that the shares are
convertible into shares of Common Stock, but the rate at which each performance
share is to so convert shall be based on the attained level of performance for
each applicable performance objective.
II.
CHANGE IN CONTROL

A.    Each Award outstanding under the Stock Issuance Program on the effective
date of an actual Change in Control transaction may be (i) assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect pursuant to the terms of the Change in Control transaction or (ii)
replaced with a cash incentive program of the successor corporation which
preserves the Fair Market Value of the underlying shares of Common Stock at the
time of the Change in Control and provides for the subsequent vesting and
payment of that value in accordance with the same vesting schedule in effect for
those shares at the time of such Change in Control. If any such Award is subject
to a performance-vesting condition tied to the attainment of one or more
specified performance goals, then upon the assumption, continuation or
replacement of that Award, the performance vesting condition shall automatically
be cancelled, and such Award shall thereupon be converted into a Service-vesting
Award that will vest upon the completion of a Service period co-terminous with
the portion of the performance period (and any subsequent Service vesting
component that was originally part of that Award) remaining at the time of the
Change in Control. However, to the extent any Award outstanding under the Stock
Issuance Program on the effective date of such Change in Control Transaction is
not to be so assumed, continued or replaced, that Award shall vest in full
immediately prior to the effective date of the actual Change in Control
transaction and the shares of Common Stock underlying the portion of the Award
that vests on such accelerated basis shall be issued in accordance with the
applicable Award Agreement, unless such accelerated vesting is precluded by
other limitations imposed in the Stock Issuance Agreement.


23
  



--------------------------------------------------------------------------------




B.    All of the Corporation’s outstanding repurchase rights under the Stock
Issuance Program shall terminate automatically, and all the shares of Common
Stock subject to those terminated rights shall immediately vest in full, in the
event of any Change in Control, except to the extent (i) those repurchase rights
are to be assigned to the successor corporation (or
parent thereof) or are otherwise to continue in full force and effect pursuant
to the terms of the Change in Control transaction or (ii) such accelerated
vesting is precluded by other limitations imposed in the Stock Issuance
Agreement.
C.    Each outstanding Award under the Stock Issuance Program which is assumed
in connection with a Change in Control or otherwise continued in effect shall be
adjusted immediately after the consummation of that Change in Control so as to
apply to the number and class of securities into which the shares of Common
Stock subject to that Award immediately prior to the Change in Control would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at that time, and appropriate adjustments shall also
be made to the cash consideration (if any) payable per share thereunder,
provided the aggregate amount of such cash consideration shall remain the same.
To the extent the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the successor corporation may, in connection with the assumption or
continuation of the outstanding Awards, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Change in Control transaction.
D.    The Plan Administrator shall have the discretionary authority to structure
one or more unvested Awards under the Stock Issuance Program so that the shares
of Common Stock subject to those Awards shall automatically vest (or vest and
become issuable) in whole or in part immediately upon the occurrence of a Change
in Control or upon the subsequent termination of the Participant’s Service by
reason of an Involuntary Termination within a designated period following the
effective date of that Change in Control transaction. The Plan Administrator’s
authority under this Section II.D shall also extend to any Awards under the
Stock Issuance Program which are intended to qualify as performance-based
compensation under Code Section 162(m), even though the actual vesting of those
Awards pursuant to this Section II.D may result in their loss of
performance-based status under Code Section 162(m).


24
  



--------------------------------------------------------------------------------




ARTICLE FOUR    
INCENTIVE BONUS PROGRAM
I.
INCENTIVE BONUS TERMS

The Plan Administrator shall have full power and authority to implement one or
more of the following incentive bonus programs under the Plan:
(i)    cash bonus awards (“Cash Awards”),
(ii)    performance unit awards (“Performance Unit Awards”), and
(iii)    dividend equivalent rights (“DER Awards”)
A.    Cash Awards. The Plan Administrator shall have the discretionary authority
under the Plan to make Cash Awards which are to vest in one or more installments
over the Participant’s continued Service with the Corporation or upon the
attainment of specified performance objectives. Each such Cash Award shall be
evidenced by one or more documents in the form approved by the Plan
Administrator; provided however, that each such document shall comply with the
terms specified below.
1.    The elements of the vesting schedule applicable to each Cash Award shall
be determined by the Plan Administrator and incorporated into the Incentive
Bonus Award Agreement.
2.    The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Cash Awards so
that those Awards shall vest upon the achievement of pre-established corporate
performance objectives based upon one or more Performance Goals measured over
the performance period (not to exceed five (5) years) specified by the Plan
Administrator at the time of the Award.


25
  



--------------------------------------------------------------------------------




3.    Outstanding Cash Awards shall automatically terminate, and no cash payment
or other consideration shall be due the holders of those Awards, if the
performance objectives or Service requirements established for those Awards are
not attained or satisfied. The Plan Administrator may in its discretion waive
the cancellation and termination of one or more unvested Cash Awards which would
otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those Awards. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the Cash Award as to which the waiver applies. Such wavier may be effected at
any time, whether before or after the Participant’s cessation of Service or the
attainment or non-attainment of the applicable performance objectives. However,
no vesting requirements tied to the attainment of Performance Goals may be
waived with respect to Awards which were intended, at the time those Awards were
made, to qualify as performance-based compensation under Code Section 162(m),
except in the event of the Participant’s cessation of Service by reason of death
or Permanent Disability or as otherwise provided in Section II of this Article
Four.
4.    Cash Awards which become due and payable following the attainment of the
applicable performance objectives or satisfaction of the applicable Service
requirement (or the waiver of such goals or Service requirement) may be paid in
(i) cash, (ii) shares of Common Stock valued at Fair Market Value on the payment
date or (iii) a combination of cash and shares of Common Stock as set forth in
the applicable Award Agreement.
B.    Performance Unit Awards. The Plan Administrator shall have the
discretionary authority to make Performance Unit Awards in accordance with the
terms of this Article Four. Each such Performance Unit Award shall be evidenced
by one or more documents in the form approved by the Plan Administrator;
provided however, that each such document shall comply with the terms specified
below.
1.    A Performance Unit shall represent either (i) a unit with a dollar value
tied to the level at which pre-established corporate performance objectives
based on one or more Performance Goals are attained or (ii) a participating
interest in a special bonus pool tied to the attainment of pre-established
corporate performance objectives based on one or more Performance Goals. The
amount of the bonus pool may vary with the level at which the applicable
performance objectives are attained, and the value of each Performance Unit
which becomes due and payable upon the attained level of performance shall be
determined by dividing the amount of the resulting bonus pool (if any) by the
total number of Performance Units issued and outstanding at the completion of
the applicable performance period.
2.    Performance Units may also be structured to include a Service requirement
which the Participant must satisfy following the completion of the performance
period in order to vest in the Performance Units awarded with respect to that
performance period.


26
  



--------------------------------------------------------------------------------




3.    Performance Units which become due and payable following the attainment of
the applicable performance objectives and the satisfaction of any applicable
Service requirement may be paid in (i) cash, (ii) shares of Common Stock valued
at Fair Market Value on the payment date or (iii) a combination of cash and
shares of Common Stock, as set forth in the applicable Award Agreement.
C.    DER Awards. The Plan Administrator shall have the discretionary authority
to make DER Awards in accordance with the terms of this Article Four. Each such
DER Award shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided however, that each such document shall comply
with the terms specified below.
1.    The DER Awards may be made as stand-alone awards or in tandem with other
Awards made under the Plan. The term of each such DER Award shall be established
by the Plan Administrator at the time of grant, but no DER Award shall have a
term in excess of seven (7) years.
2.    Each DER shall represent the right to receive the economic equivalent of
each dividend or distribution, whether in cash, securities or other property
(other than shares of Common Stock), which is made per issued and outstanding
share of Common Stock during the term the DER remains outstanding. A special
account on the books of the Corporation shall be maintained for each Participant
to whom a DER Award is made, and that account shall be credited per DER with
each such dividend or distribution made per issued and outstanding share of
Common Stock during the term of that DER remains outstanding.
3.    Payment of the amounts credited to such book account may be made to the
Participant either concurrently with the actual dividend or distribution made
per issued and outstanding share of Common Stock or may be deferred for a period
specified by the Plan Administrator at the time the DER Award is made or
selected by the Participant in accordance with the requirements of Code Section
409A. In no event, however, shall any DER Award made with respect to an Award
subject to performance-vesting conditions under the Stock Issuance or Incentive
Bonus Program vest or become payable prior to the vesting of that Award (or the
portion thereof to which the DER Award relates) upon the attainment of the
applicable performance goals and shall accordingly be subject to cancellation
and forfeiture to the same extent as the underlying Award in the event those
performance conditions are not attained.
4.    Payment may be paid in (i) cash, (ii) shares of Common Stock or (iii) a
combination of cash and shares of Common Stock, as set forth in the applicable
Award Agreement. If payment is to be made in the form of Common Stock, the
number of shares of Common Stock into which the cash dividend or distribution
amounts are to be converted for purposes of the Participant’s book account may
be based on the Fair Market Value per share of Common Stock on the date of
conversion, a prior date or an average of the Fair Market Value per share of
Common Stock over a designated period, as set forth in the applicable Award
Agreement.


27
  



--------------------------------------------------------------------------------




5.    The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more DER Awards so that
those Awards shall vest only after the achievement of pre-established corporate
performance objectives based upon one or more Performance Goals measured over
the performance period (not to exceed five (5) years) specified by the Plan
Administrator at the time the Award is made.
II.
CHANGE IN CONTROL

A.    The Plan Administrator shall have the discretionary authority to structure
one or more Awards under the Incentive Bonus Program so that those Awards shall
automatically vest in whole or in part immediately prior to the effective date
of an actual Change in Control transaction or upon the subsequent termination of
the Participant’s Service by reason of an Involuntary Termination within a
designated period following the effective date of such Change in Control. To the
extent any such Award is, at the time of such Change in Control, subject to a
performance-vesting condition tied to the attainment of one or more specified
performance goals, then that performance vesting condition shall automatically
be cancelled on the effective date of such Change in Control, and such Award
shall thereupon be converted into a Service-vesting Award that will vest upon
the completion of a Service period co-terminous with the portion of the
performance period ((and any subsequent Service vesting component that was
originally part of that Award) remaining at the time of the Change in Control.
B.    The Plan Administrator’s authority under Section II.A above shall also
extend to any Award under the Incentive Bonus Program intended to qualify as
performance-based compensation under Code Section 162(m), even though the
automatic vesting of that Award may result in the loss of performance-based
status under Code Section 162(m).


28
  



--------------------------------------------------------------------------------







ARTICLE FIVE

AUTOMATIC GRANT PROGRAM
I.
TERMS

A.    Grant Dates. Grants shall be made pursuant to the Automatic Grant Program
in effect under this Article Four as follows:
1.    Each individual who is first elected or appointed as a non-employee Board
member at any time on or after the date of the 2006 Annual Meeting shall
automatically be granted, on the date of such initial election or appointment, a
Non-Statutory Option to purchase not more than ten thousand (10,000) shares of
Common Stock and restricted stock units covering not more than three thousand
(3,000) shares of Common Stock, provided that individual has not previously been
in the employ of the Corporation or any Parent or Subsidiary. The actual number
of shares for which such initial option grant and restricted stock unit award
shall be made, if any, shall (subject to the respective ten thousand (10,000)
and three thousand (3,000)-share limits) be determined by the Plan Administrator
at the time of each such grant.
2.    On the date of each annual shareholders meeting, beginning with the 2006
Annual Meeting, each individual who is to continue to serve as a non-employee
Board member, whether or not that individual is standing for re-election to the
Board at that particular annual meeting, shall automatically be granted a
Non-Statutory Option to purchase not more than three thousand (3,000) shares of
common stock and restricted stock units covering up to not more than an
additional one thousand (1,000) shares of Common Stock, provided that such
individual has served as a non-employee Board member for a period of at least
six (6) months. There shall be no limit on the number of such option grants and
restricted stock unit awards any one continuing non-employee Board member may
receive over his or her period of Board service, and non-employee Board members
who have previously been in the employ of the Corporation (or any Parent or
Subsidiary) shall be eligible to receive one or more such annual option grants
and restricted stock unit awards over their period of continued Board service.
The actual number of shares for which such annual option grants and restricted
stock unit awards are made to each continuing non-employee Board member, if any,
shall (subject to the respective three thousand (3,000) and one thousand
(1,000)-share limits) be determined by the Plan Administrator on or before the
date of the annual shareholders meeting on which those grants are to be made.


29
  



--------------------------------------------------------------------------------




B.    Exercise Price.
1.    The exercise price per share for each option granted under this
Article Four shall be equal to one hundred percent (100%) of the Fair Market
Value per share of Common Stock on the option grant date.
2.    The exercise price shall be payable in one or more of the alternative
forms authorized under the Discretionary Grant Program. Except to the extent the
sale and remittance procedure specified thereunder is utilized, payment of the
exercise price for the purchased shares must be made on the Exercise Date.
C.    Option Term. Each option granted under this Article Four shall have a
maximum term of seven (7) years measured from the option grant date, subject to
earlier termination following the Optionee’s cessation of Service.
D.    Exercise and Vesting of Options. Each option granted under this
Article Four shall be immediately exercisable for any or all of the option
shares. However, any unvested shares purchased under the option shall be subject
to repurchase by the Corporation, at the lower of (i) the exercise price paid
per share or (ii) the Fair Market Value per share of Common Stock at the time of
repurchase, upon the Optionee’s cessation of Service prior to vesting in those
shares. The shares subject to each initial ten thousand (10,000)-share-or-less
grant shall vest, and the Corporation’s repurchase right shall lapse, in four
(4) successive equal annual installments upon the Optionee’s completion of each
year of service as a non-employee Board member over the four (4)‑year period
measured from the option grant date. The shares subject to each annual three
thousand (3,000)-share-or-less grant made to a non-employee Board member for his
or her continued Board service shall vest, and the Corporation’s repurchase
right shall lapse, in one installment upon the earlier of (i) the Optionee’s
completion of one (1)-year of service as a non-employee Board member measured
from the grant date or (ii) the Optionee’s continuation in such Board service
through the day immediately preceding the next annual shareholders meeting
following such grant date.


30
  



--------------------------------------------------------------------------------




E.    Vesting of Restricted Stock Units and Issuance of Shares. Each restricted
stock unit award for up to three thousand (3,000) shares shall vest in a series
of four (4) successive equal annual installments upon the individual’s
completion of each year of service as a non-employee Board member over the
four (4)-year period measured from the date that award is made. Each restricted
stock unit award for up to one thousand (1,000) shares shall vest in one
installment upon the earlier of (i) the individual’s completion of one (1)-year
of service as a non-employee Board member measured from the date that award is
made or (ii) the individual’s continuation in such Board service through the day
immediately preceding the next annual shareholders meeting following such grant
date. However, each restricted stock unit award held by an individual under the
Automatic Grant Program will immediately vest in full upon his or her cessation
of Board service by reason of death or Permanent Disability. As the restricted
stock units under the Automatic Grant Program vest in one or more installments,
the shares of Common Stock underlying those vested units shall be promptly
issued.
F.    Limited Transferability of Options. Each option under this Article Four
may be assigned in whole or in part during the Optionee’s lifetime to one or
more of his or her Family Members or to a trust established exclusively for the
Optionee and/or one or more such Family Members, to the extent such assignment
is in connection with the Optionee’s estate plan or pursuant to a domestic
relations order. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate. The Optionee may also designate one or more persons as the
beneficiary or beneficiaries of his or her outstanding options under this
Article Four, and the options shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding those options. Such beneficiary or beneficiaries
shall take the transferred options subject to all the terms and conditions of
the applicable agreement evidencing each such transferred option, including
(without limitation) the limited time period during which the option may be
exercised following the Optionee’s death.
G.    Termination of Service. The following provisions shall govern the exercise
of any options held by the Optionee at the time the Optionee ceases Service:
(i)    The Optionee (or, in the event of Optionee’s death while holding the
option, the personal representative of the Optionee’s estate or the person or
persons to whom the option is transferred pursuant to the Optionee’s will or the
laws of inheritance or the designated beneficiary or beneficiaries of such
option) shall have a twelve (12)-month period following the date of such
cessation of Service in which to exercise such option.


31
  



--------------------------------------------------------------------------------




(ii)    During the twelve (12)-month exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares of Common
Stock for which the option is exercisable at the time of the Optionee’s
cessation of Service. However, should the Optionee cease to serve as a Board
member by reason of death or Permanent Disability, then all shares at the time
subject to the option shall immediately vest so that such option may, during the
twelve (12)-month exercise period following such cessation of Board service, be
exercised for any or all of those shares as fully vested shares of Common Stock.
(iii)    In no event shall the option remain exercisable after the expiration of
the option term. Upon the expiration of the twelve (12)-month exercise period or
(if earlier) upon the expiration of the option term, the option shall terminate
and cease to be outstanding for any vested shares for which the option has not
been exercised. However, the option shall, immediately
upon the Optionee’s cessation of Service for any reason (other than cessation of
Board service by reason of death or Permanent Disability), terminate and cease
to be outstanding to the extent the option is not otherwise at that time
exercisable for vested shares.
II.
CHANGE IN CONTROL

A.    In the event of any Change in Control while the individual remains in
Service, the following provisions shall apply:
(i)    Should a Change in Control occur prior to the Optionee’s cessation of
Service, then the shares of Common Stock at the time subject to each outstanding
option held by such Optionee under this Automatic Grant Program but not
otherwise vested shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Change in Control, become
exercisable for all the option shares as fully vested shares of Common Stock and
may be exercised for any or all of those vested shares. Immediately following
the consummation of the Change in Control, each automatic option grant shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.
(ii)    The shares of Common Stock which are at the time of such Change in
Control subject to any outstanding restricted stock units awarded to such
individual under the Automatic Grant Program shall, immediately prior to the
effective date of the Change in Control, vest in full and be issued to such
individual as soon as administratively practicable thereafter, but in no event
later than fifteen (15) business days.


32
  



--------------------------------------------------------------------------------




B.    All outstanding repurchase rights under this Automatic Grant Program shall
automatically terminate, and the shares of Common Stock subject to those
terminated rights shall immediately vest in full, in the event of any Change in
Control or Hostile Take-Over.
C.    Each option which is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments shall also be made to the exercise price
payable per share under each outstanding option, provided the aggregate exercise
price payable for such securities shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption or continuation
of the outstanding options under the Automatic Grant Program, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in such Change in Control
transaction.
III.
REMAINING TERMS

The remaining terms of each grant shall be the same as the terms in effect for
option grants made under the Discretionary Grant Program, including the
prohibition on repricing contained in Section V of Article Two.
IV.
ALTERNATIVE AWARDS

A.    The Compensation Committee shall have full power and authority to award,
in lieu of one or more initial or annual automatic option grants under this
Article Four, unvested shares of Common Stock or restricted stock units which in
each instance have an aggregate Fair Market Value substantially equal to the
grant-date fair value (as determined for financial reporting purposes in
accordance with FASB ASC Topic 781 or any successor standard) of the automatic
option grant which such award replaces. Any such alternative award shall be made
at the same time the automatic option grant or restricted stock unit award which
it replaces would have been made, and the vesting provisions (including vesting
acceleration) applicable to such award shall be substantially the same as in
effect for the automatic option grant or restricted stock unit award so
replaced.
    


33
  



--------------------------------------------------------------------------------




B.    The Compensation Committee shall also have full power and authority to
implement a non-employee Board member retainer fee deferral program under the
Plan so as to allow the non-employee Board members the opportunity to elect,
prior to the start of each calendar year, to convert the Board retainer fees to
be earned for such year into restricted stock units under the Stock Issuance
Program that will defer the issuance of the shares of Common Stock that vest
under those restricted stock units until a permissible date or event under Code
Section 409A. If such program is implemented, the Compensation Committee shall
have the authority to establish such rules and procedures as it deems
appropriate for the filing of such deferral elections and the designation of the
permissible distribution events under Code Section 409A.




ARTICLE SIX

MISCELLANEOUS
I.
TAX WITHHOLDING

A.    The Corporation’s obligation to deliver shares of Common Stock upon the
issuance, exercise or vesting of an Award under the Plan shall be subject to the
satisfaction of all applicable income and employment tax withholding
requirements.
B.    The Plan Administrator may, in its discretion, structure one or more
Awards so that shares of Common Stock may be used as follows to satisfy all or
part of the Withholding Taxes to which such holders of those Awards may become
subject in connection with the issuance, exercise, vesting or settlement of
those Awards:
Stock Withholding: The Corporation may be given the right to withhold, from the
shares of Common Stock otherwise issuable upon the issuance, exercise, vesting
or settlement of such Award, a portion of those shares with an aggregate Fair
Market Value equal to the applicable Withholding Taxes. The shares of Common
Stock so withheld shall reduce the number of shares of Common Stock authorized
for issuance under the Plan.
    


34
  



--------------------------------------------------------------------------------




Stock Delivery: The election to deliver to the Corporation, at the time of the
issuance, exercise or vesting of the Award, one or more shares of Common Stock
previously acquired by such holder (other than in connection with the issuance
exercise or vesting of the shares triggering the Withholding Taxes) with an
aggregate Fair Market Value at the time of delivery equal to the percentage of
the Withholding Taxes (not to exceed one hundred percent (100%)) designated by
the individual. The shares of Common Stock so delivered shall not be added to
the shares of Common Stock authorized for issuance under the Plan.
II.
SHARE ESCROW/LEGENDS

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
III.
EFFECTIVE DATE AND TERM OF THE PLAN

A.    The Plan became effective on the Plan Effective Date.
B.    The Plan serves as the successor to the Predecessor Plans, and no further
option grants or stock issuances are to be made under the Predecessor Plans. All
options outstanding under the Predecessor Plans at the time of the 2006 Annual
Meeting were transferred to this Plan.
C.    The Plan was amended and restated on March 18, 2010 to (i) increase the
number of shares of Common Stock authorized for issuance under the Plan by an
additional eight hundred eighty thousand (880,000) shares, (ii) increase, by the
same number, the number of shares of Common Stock that can be issued pursuant to
Incentive Options granted under the Plan, (iii) add the Incentive Bonus Program
to the Plan and (iv) effect certain other technical changes to the Plan. The
Plan was further amended and restated on April 16, 2015, to extend the term of
the Plan by two years, from February 22, 2016 to February 22, 2018. The Plan was
further amended and restated on June 27, 2017 to (i) extend the term of the Plan
by two years, from February 22, 2018 to February 22, 2020 and (ii) effect
certain other technical changes to the Plan. The Plan was further amended and
restated on June 21, 2019 to extend the term of the Plan by two years, from
February 22, 2020 to February 22, 2022.
D.    The Plan shall terminate upon the earliest to occur of (i) February 22,
2022, (ii) the date on which all shares available for issuance under the Plan
shall have been issued as fully vested shares or (iii) the termination of all
outstanding Awards in connection with a Change in Control. Should the Plan
terminate on February 22, 2022, then all Awards outstanding at that time shall
continue to have force and effect in accordance with the provisions of the
documents evidencing those Awards.


35
  



--------------------------------------------------------------------------------




IV.
AMENDMENT OF THE PLAN

A.    The Board shall have complete and exclusive power and authority to amend
or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
Awards at the time outstanding under the Plan unless the Optionee or the
Participant consents to such amendment or modification. In addition, amendments
to the Plan will be subject to shareholder approval to the extent required under
applicable law or regulation or pursuant to the listing standards of the Stock
Exchange on which the Common Stock is at the time primarily traded, and no
amendment that would reduce or limit the scope of the prohibition on repricing
programs set forth in Section VI of Article One or otherwise eliminated such
prohibition shall be effective unless approved by the shareholders.
B.    The Compensation Committee of the Board shall have the discretionary
authority to adopt and implement from time to time such addenda or subplans to
the Plan as it may deem necessary in order to bring the Plan into compliance
with applicable laws and regulations of any foreign jurisdictions in which
grants or awards are to be made under the Plan and/or to obtain favorable tax
treatment in those foreign jurisdictions for the individuals to whom the grants
or awards are made.
C.    Awards may be made under the Plan that involve shares of Common Stock in
excess of the number of shares then available for issuance under the Plan,
provided no shares shall actually be issued pursuant to those Awards until the
number of shares of Common Stock available for issuance under the Plan is
sufficiently increased by shareholder approval of an amendment of the Plan
authorizing such increase. If shareholder approval is required and is not
obtained within twelve (12) months after the date the first excess Award is
made, then all Awards granted on the basis of such excess shares shall terminate
and cease to be outstanding.
D.    The provisions of the Plan and the outstanding Awards under the Plan
shall, in the event of any ambiguity, be construed, applied and interpreted in a
manner so as to ensure that all Awards and Award Agreements provided to
Optionees or Participants who are subject to U.S. income taxation either qualify
for an exemption from the requirements of Section 409A of the Code or comply
with those requirements; provided, however, that the Corporation shall not make
any representations that any Awards made under the Plan will in fact be exempt
from the requirements of Section 409A of the Code or otherwise comply with those
requirements, and each Optionee and Participant shall accordingly be solely
responsible for any taxes, penalties or other amounts which may become payable
with respect to his or her Awards by reason of Section 409A of the Code.
V.
USE OF PROCEEDS

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.


36
  



--------------------------------------------------------------------------------




VI.
REGULATORY APPROVALS

A.    The implementation of the Plan, the grant of any Award and the issuance of
shares of Common Stock in connection with the issuance, exercise or vesting of
any Award made under the Plan shall be subject to the Corporation’s procurement
of all approvals and permits required by regulatory authorities having
jurisdiction over the Plan, the Awards made under the Plan and the shares of
Common Stock issuable pursuant to those Awards.
B.    No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of applicable securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Plan, and all applicable listing requirements of any
Stock Exchange on which Common Stock is then listed for trading.
VII.
NO EMPLOYMENT/SERVICE RIGHTS

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.




37
  



--------------------------------------------------------------------------------





APPENDIX
The following definitions shall be in effect under the Plan:
A.    Annual Meeting shall mean the annual meeting of the Corporation’s
shareholders.
B.    Automatic Grant Program shall mean the automatic option grant program in
effect under Article Four of the Plan.
C.        Award shall mean any of the following awards authorized for issuance
or grant under the Plan: stock options, stock appreciation rights, direct stock
issuances, restricted stock or restricted stock unit awards, performance shares,
performance units, dividend-equivalent rights and cash incentive awards.
D.    Board shall mean the Corporation’s Board of Directors.
E.    Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
(i)    the closing of a merger, consolidation or other reorganization approved
by the Corporation’s shareholders, unless securities representing more than
fifty percent (50%) of the total combined voting power of the voting securities
of the successor corporation are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Corporation’s outstanding voting securities
immediately prior to such transaction,
(ii)    the closing of a shareholder-approved sale, transfer or other
disposition (including in whole or in part through one or more licensing
arrangements) of all or substantially all of the Corporation’s assets,


A-1.
  



--------------------------------------------------------------------------------




(iii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) acquires directly or indirectly beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing shareholders, or
(iv)    a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination,
F.    Code shall mean the Internal Revenue Code of 1986, as amended.
G.    Common Stock shall mean the Corporation’s common stock.
H.    Compensation Committee shall mean the Compensation Committee of the Board
comprised of two (2) or more non-employee Board members.
I.    Corporation shall mean American Shared Hospital Services, a California
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of American Shared Hospital Services which has by
appropriate action assumed the Plan.
J.        Discretionary Grant Program shall mean the discretionary grant program
in effect under Article Two of the Plan pursuant to which stock options and
stock appreciation rights may be granted to one or more eligible individuals.
K.        Eligible Director shall mean a non-employee Board member eligible to
participate in the Automatic Grant Program in accordance with the eligibility
provisions of Articles One and Four.


A-2.
  



--------------------------------------------------------------------------------




L.    Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.
M.    Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.
N.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing selling price per share of Common Stock at the close of regular
trading hours (i.e., before after-hours trading begins) on the date in question
on the Stock Exchange determined by the Plan Administrator to be the primary
market for the Common Stock, as such price is reported by the National
Association of Securities Dealers (if primarily traded on the Nasdaq Global or
Global Select Market) or as officially quoted in the composite tape of
transactions on any other Stock Exchange on which the Company’s common stock is
then primarily traded. If there is no closing selling price for the Common Stock
on the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.
O.    Family Member means, with respect to a particular Optionee or Participant,
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.
P.    Full Value Award means any of the following Awards made under the Stock
Issuance, Incentive Bonus or Automatic Grant Programs that are settled in shares
of Common Stock: restricted stock awards (unless issued for cash consideration
equal to the Fair Market Value of the shares of Common Stock on the award date),
restricted stock unit awards, performance shares, performance units, cash
incentive awards and any other Awards under the Plan other than (i) stock
options and stock appreciation rights issued under the Discretionary Grant
Program, (ii) stock options issued under the Automatic Grant Program and (iii)
dividend equivalent rights under the Incentive Bonus Program.
Q.        Incentive Bonus Program shall mean the incentive bonus program in
effect under Article Four of the Plan.
R.    Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.
S.    Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:
(i)    such individual’s involuntary dismissal or discharge by the Corporation
(or any Parent or Subsidiary) for reasons other than Misconduct, or


A-3.
  



--------------------------------------------------------------------------------




(ii)    such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation (or any Parent or Subsidiary) which materially
reduces his or her duties and responsibilities or the level of management to
which he or she reports, (B) a reduction in his or her level of compensation
(including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs) by more than fifteen
percent (15%) or (C) a relocation of such individual’s place of employment by
more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected by the Corporation (or any Parent or Subsidiary) without
the individual’s consent.
T.    Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss any Optionee, Participant or other person in the Service
of the Corporation (or any Parent or Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed, for purposes of
the Plan, to constitute grounds for termination for Misconduct.
U.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.
V.    Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
W.    Optionee shall mean any person to whom an option is granted under the
Discretionary Grant or Automatic Grant Program.
X.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
Y.    Participant shall mean any person who is issued (i) shares of Common
Stock, restricted stock units, performance shares, performance units or other
stock-based awards under the Stock Issuance Program or (ii) an incentive bonus
award under the Incentive Bonus Program.


A-4.
  



--------------------------------------------------------------------------------




Z.    Performance Goals shall mean any of the following performance criteria
upon which the vesting of one or more Awards under the Plan may be based: (1)
return on total shareholder equity; (2) earnings per share of Common Stock; (3)
net income or operating income (before or after taxes); (4) earnings before
interest, taxes, depreciation and amortization; (5) earnings before interest,
taxes, depreciation, amortization and charges for stock-based compensation, (6)
sales or revenue targets; (7) return on assets, capital or investment; (8) cash
flow; (9) market share; (10) cost reduction goals; (11) budget comparisons; (12)
measures of customer satisfaction; (13) any combination of, or a specified
increase in, any of the foregoing; (14) new product development or successful
completion of research and development projects; and (15) the formation of joint
ventures, research or development collaborations, or the completion of other
corporate transactions intended to enhance the Corporation’s revenue or
profitability or enhance its customer base. In addition, such performance goals
may be based upon the attainment of specified levels of the Corporation’s
performance under one or more of the measures described above relative to the
performance of other entities and may also be based on the performance of any of
the Corporation’s business units or divisions or any Parent or Subsidiary.
Performance goals may include a minimum threshold level of performance below
which no award will be earned, levels of performance at which specified portions
of an award will be earned and a maximum level of performance at which an award
will be fully earned. Each applicable performance goal may be structured at the
time of the Award to provide for appropriate adjustments or exclusions for one
or more of the following items: (A) asset impairments or write-downs;
(B) litigation or governmental investigation expenses and any judgments,
verdicts and settlements in connection therewith; (C) the effect of changes in
tax law, accounting principles or other such laws or provisions affecting
reported results; (D) accruals for reorganization and restructuring programs;
(E) any extraordinary or nonrecurring items; (F) items of income, gain, loss or
expense attributable to the operations of any business acquired by the
Corporation or costs and expenses incurred in connection with mergers and
acquisitions; (G) items of income, gain, loss or expense attributable to one or
more business operations divested by the Corporation or the gain or loss
realized upon the sale of any such business the assets thereof, (H) accruals for
bonus or incentive compensation costs and expenses associated with cash-based
awards made under the Plan or other bonus or incentive compensation plans of the
Corporation, and (I) the impact of foreign currency fluctuations or changes in
exchange rates.
AA.    Permanent Disability or Permanently Disabled shall mean the inability of
the Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
However, solely for purposes of the Automatic Grant Program, Permanent
Disability or Permanently Disabled shall mean the inability of the non-employee
Board member to perform his or her usual duties as a Board member by reason of
any medically determinable physical or mental impairment expected to result in
death or to be of continuous duration of twelve (12) months or more.


A-5.
  



--------------------------------------------------------------------------------




BB.    Plan shall mean the Corporation’s Incentive Compensation Plan (formerly
known as the 2006 Stock Incentive Plan), as set forth in this document and as
subsequently amended or restated from time to time.
CC.    Plan Administrator shall mean the particular entity, whether the
Compensation Committee, the Board or the Secondary Board Committee, which is
authorized to administer the Discretionary Grant, Stock Issuance and Incentive
Bonus Programs with respect to one or more classes of eligible persons, to the
extent such entity is carrying out its administrative functions under those
programs with respect to the persons under its jurisdiction.
DD.    Plan Effective Date shall mean the date of the 2006 Annual Meeting at
which the Plan was approved by the shareholders.
EE.    Predecessor Plans shall mean (i) the Corporation’s 2001 Stock Option Plan
and (ii) the Corporation’s 1995 Stock Option Plan, as each such Plan is in
effect immediately prior to the 2006 Annual Meeting.
FF.    Secondary Board Committee shall mean a committee of one or more Board
members appointed by the Board to administer the Discretionary Grant, Stock
Issuance and Incentive Bonus Programs with respect to eligible persons other
than Section 16 Insiders.
GG.    Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.
HH.    Service shall mean the performance of services for the Corporation (or
any Parent or Subsidiary, whether now existing or subsequently established) by a
person in the capacity of an Employee, a non-employee member of the board of
directors or a consultant or independent advisor, except to the extent otherwise
specifically provided in the documents evidencing the option grant or stock
issuance. For purposes of the Plan, an Optionee or Participant shall be deemed
to cease Service immediately upon the occurrence of the either of the following
events: (i) the Optionee or Participant no longer performs services in any of
the foregoing capacities for the Corporation or any Parent or Subsidiary or (ii)
the entity for which the Optionee or Participant is performing such services
ceases to remain a Parent or Subsidiary of the Corporation, even though the
Optionee or Participant may subsequently continue to perform services for that
entity. Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation; provided,
however, that should such leave of absence exceed three (3) months, then for
purposes of determining the period within which an Incentive Option may be
exercised as such under the federal tax laws, the Optionee’s Service shall be
deemed to cease on the first day immediately following the expiration of such
three (3)-month period, unless Optionee is provided with the right to return to
Service following such leave either by statute or by written contract. Except to
the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the Optionee
or Participant is on a leave of absence.


A-6.
  



--------------------------------------------------------------------------------




II.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
JJ.    Stock Issuance Agreement shall mean the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.
KK.    Stock Issuance Program shall mean the stock issuance program in effect
under Article Three of the Plan.
LL.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
MM.    10% Shareholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).
NN.        Withholding Taxes shall mean the applicable federal and state income
and employment withholding taxes to which the holder of an Award under the Plan
may become subject in connection with the issuance, exercise, vesting or
settlement of that Award.
 


A-7.
  

